Dear Ms. Lee:
In your letter of April 23, 1986, you requested an opinion as to whether an assistant chief of police for Erath must terminate his employment in order to qualify for and run as a candidate for chief of police.
There is no statute that requires an unclassified employee to reign or take leave from a public employment in order to become a candidate. However, the involvement in a political campaign may not interfere with the performance of the officer or employee's regularly assigned duties. Failure to perform the regular working duties could result in charges pursuant to R.S. 14:138 which prohibits public payroll fraud.
Sincerely yours,
                                William J. Guste, Jr. Attorney General
                                By: Kenneth C. DeJean Chief Counsel